                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    No. 7:17-cv-34-FL

TASHA STOKES,                         )
                                      )
                       Plaintiff,     )
                                      )
                v.                    )
                                      )               ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for an Order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $19,500.00 for attorney fees,

representing less than 25% of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of

the 406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $4,500.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Charlotte W. Hall, the sum of $19,500.00, sent to her office at Arrowood and Hall,

PLLC, P.O. Box 58129, Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to

Plaintiff the sum of $4,500.00 and upon the payment of such sums, this case is dismissed with

prejudice.



                                             June
                             22nd day of ____________________,
                       This _____                              2020,


                                      _____________________________________
                                      United States District Court Judge




             Case 7:17-cv-00034-FL Document 32 Filed 06/22/20 Page 1 of 1
